Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/22 has been entered.
An Office Action on RCE follows:
 
Status of Claims
Claims 1-4, 6-14 and 21-22 remain pending. Claims 5 and 15-20 were canceled. 
Claims 1-4 and 6 are rejected herein. 
Claims 7-14 and 21-22 were previously allowed.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 1 recites the limitation "the one or more protrusions".  This limitation lacks antecedent basis. 
Claims 2-4 and 6 are also rejected as being dependent upon a rejected claim

Claim Rejections - 35 USC § 102

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,493,209 to Brammer.

Regarding claim 1, Brammer discloses support stand (2) (figs 1, 3) capable of supporting a modular unit above the ground, the support stand comprising:

a top portion (6 or 16) (figs 1, 3) (note that the stand can be used with or without a threaded rod (4) which can be turned by handle (10) to raise or lower the supporting platform 6)) having a top surface for contacting and supporting an underside of the modular unit above the ground, the top portion having a top perimeter;

a bottom portion (bottom portion of 12	0 having a bottom surface for supporting the top portion at an elevation above the ground against the underside of the modular unit, the bottom portion having a bottom perimeter larger than the top perimeter; and


one or more structure supporting ribs (22)(figs 3-4)connected internally between the elevating portion and one or more protrusions (24)

wherein the top surface is a distance from the bottom surface;

wherein the underside and weight of the modular unit is supported on the top surface.

Regarding claim 2, Brammer discloses the support stand of Claim 1, further comprising:
an opening (20) in the elevating portion extending generally between the top side and the bottom side, the opening having a bottom edge and a top edge.

Regarding claim 3, Brammer discloses the support stand of claim 1, further comprising:
a pad (14) connected to the bottom portion, the pad having a bottom surface for contacting and supporting the bottom portion against the ground, an inner pad perimeter and an outer pad perimeter.


one or more structure supporting ribs (22) connected between the elevating portion and the pad.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7-14 and 21-22 allowed.

Response to Arguments
Applicant's arguments filed 2/16/22 have been fully considered but they are not persuasive.
Applicant's arguments with respect to Brammer in view of amended languages as shown in claim 1 are not found persuasive.  The rejection on Brammer is therefore still maintained.
Applicant's arguments with respect to 112 rejections in view of amended languages as shown in claim 1 is found persuasive. The rejection on 112 is therefore  withdrawn.

Conclusion
THIS ACTION IS MADE NON-FINAL.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632